Citation Nr: 0805508	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  99-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for additional right ear hearing 
impairment as a result of Department of Veterans Affairs 
treatment received in July 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  Specifically, in that decision, the RO 
denied entitlement to disability compensation, pursuant to 
38 U.S.C.A. § 1151, for additional right ear hearing 
impairment as a result of VA treatment received in July 1995.  

Following receipt of notification of the October 1996 
decision, the veteran perfected a timely appeal with respect 
to the denial of his § 1151 claim.  The Board then requested 
further evidentiary development of this issue in August 2002 
and August 2003 and later denied the claim in September 2005.  

As will be discussed herein, the Board is vacating its 
September 2005 decision and remanding the veteran's § 1151 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  

In November 2005 in the present case, the veteran filed a 
motion to reconsider or to vacate the Board's September 2005 
denial of his § 1151 claim.  In so doing, the veteran 
asserted that he had not received notice of the scheduling of 
the personal hearing before a Veterans Law Judge (VLJ) at the 
RO in July 2002.  

In a June 2006 response, the Board asked the veteran to 
clarify the type of hearing that he desired.  The Board 
informed the veteran that, if he submitted this clarification 
in a timely manner and did in fact appear for any scheduled 
hearing, the September 2005 decision would be vacated.  
Conversely, if he failed to report for any scheduled hearing, 
the September 2005 determination would "stand as issued."  
The Board rendered moot the veteran's motion for 
reconsideration.  

Later in June 2006, the veteran stated that he wished to 
present testimony before a VLJ at the RO.  Such a hearing was 
scheduled in September 2007.  The veteran reported for the 
hearing and, at that time, presented pertinent testimony to 
the undersigned VLJ.  

Accordingly, the September 7, 2005 Board decision that denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional right ear hearing disability as a result of VA 
treatment received in July 1995 is vacated.  


REMAND

Initially, the relevant law stipulated that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

Thereafter, in 1991, the United States Court of Appeals for 
Veterans Claims Court) invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation used in the adjudication of claims 
pursuant to 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd, Gardner v. Brown, 5 F. 3rd 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552 (1994).  In a subsequent affirmation of the 
Court's decision, the United States Supreme Court (Supreme 
Court) held that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability.  Id.  
Identification of "fault" on the part of VA was not 
required.  Id.  

In March 1995, VA published amended regulations conforming to 
the Supreme Court's decision.  According to the revised 
regulatory provisions of 38 C.F.R. § 3.358, where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. 
§ 3.358.  

Thereafter, the provisions of 38 U.S.C.A. § 1151 were amended 
once again.  According to the revised legislative provisions, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as a result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 U.S.C.A. § 1151 (amended 1996).  This amendment includes 
the requirement of fault.  See also 38 C.F.R. § 3.361(d)(1) 
(2007).  

Significantly, this last amendment to the provisions of 
38 U.S.C.A. § 1151 was made applicable only to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997 are adjudicated under the law as it 
previously existed.  See, VAOPGCPREC 40-97 (Dec. 31, 1997).  
See also, Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).  

In the present case, the veteran filed his claim for 
disability compensation for additional right ear hearing 
impairment resulting from VA treatment, pursuant to 
38 U.S.C.A. § 1151, in April 1996.  Consequently, his § 1151 
claim must be adjudicated based upon the pertinent law 
existent prior to October 1, 1997 (which does not require 
identification of "fault" on the part of VA).  See 
38 C.F.R. § 3.358 (which provides that, where there is 
additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability).  

Included in the claims folder is a letter dated in February 
2004 intended to satisfy the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
the veteran's § 1151 claim.  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, this document discussed 
VA's and the veteran's responsibilities in the development of 
evidence pertinent to the § 1151 issue and notified the 
veteran of his opportunity to submit "any evidence or 
information . . . [that he] may have pertaining to . . . 
[his] appeal."  Significantly, however, the letter did not 
inform the veteran of the correct type of information and 
evidence needed to substantiate his § 1151 claim or of the 
evidence necessary to establish a disability rating or 
effective date for additional right ear hearing impairment 
(if his claim for disability compensation pursuant to 
38 U.S.C.A. § 1151 were granted).  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the February 2004 letter included the 
requirement of fault on the part of VA.  This criteria, 
however, is only necessary to support § 1151 claims which 
were filed after October 1, 1997.  See 38 U.S.C.A. § 1151 
(West 2002) & 38 C.F.R. § 3.361.  As the Board has herein 
discussed, the veteran filed his § 1151 claim in April 1996 
(clearly before October 1, 1997).  Thus, the prior law and 
regulation, which do not require a finding of fault on the 
part of VA, apply in the current appeal.  See 38 U.S.C.A. 
§ 1151 & 38 C.F.R. § 3.358.  

A remand is, therefore, necessary to accord the AMC an 
opportunity to provide the veteran with proper notification 
of his § 1151 claim, pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board sincerely regrets the 
additional delay that will result from another remand of the 
veteran's § 1151 claim.  However, compliance with the recent 
decisions of the Court and the Federal Circuit is necessary.  

Moreover, throughout the appeal, the veteran has contended 
that the anesthesia that he was given prior to the July 1995 
left forearm surgery resulted in severe hearing impairment in 
his right ear.  Pertinent medical records associated with the 
claims folder indicate that, upon awakening from the 
operation, he experienced a severe decrease in his hearing 
acuity in his right ear.  An audiogram conducted at that time 
demonstrated moderate to severe hearing loss in his right 
ear.  A follow-up evaluation completed one month later 
reflected recovery of his hearing acuity in his right ear to 
an approximate 20-40 decibel hearing loss.  Subsequent 
medical records reflect some continued hearing loss in his 
right ear.  

Upon review of the veteran's claims folder in December 1998, 
a VA physician found no indication of a relationship between 
the veteran's sudden right ear sensorineural hearing loss 
(which occurred during the July 1995 hospitalization) and any 
inappropriate treatment that he received at that time.  The 
doctor explained that "there is no indication in the 
hospital records of anesthesia or surgery that any unusual or 
abnormal event occurred during the time of . . . [the July 
1995] hospitalization and/or surgery."  Importantly, 
however, the doctor also explained that "[t]here is a known 
and rare association of sensorineural hearing loss occurring 
during the course of general anesthesia even though the 
anesthesia is very appropriately performed as it was in this 
case."  

As such, in August 2002, the Board sought clarification of 
this medical opinion.  Specifically, the Board asked that the 
veteran undergo a VA ear, nose, and throat examination in 
which the examiner, in pertinent part, would provide an 
opinion regarding the etiology of the veteran's right ear 
hearing loss.  A complete and thorough review of the claims 
folder indicates that the veteran has not been accorded this 
examination.  On remand, therefore, the veteran should be 
given the opportunity to undergo such an evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran and 
his representative with regard to the 
issue of entitlement to disability 
compensation, pursuant to 38 U.S.C.A. 
§ 1151, for additional right ear 
hearing impairment based on VA 
treatment received in July 1995.  The 
notification letter should fully comply 
with, and satisfy, the provisions of 
the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Care should be taken 
to provide the veteran with the correct 
requirements necessary to support his 
§ 1151 claim.  See 38 U.S.C.A. § 1151 & 
38 C.F.R. § 3.358 (which provide that, 
where it is determined that there is 
additional disability resulting from an 
aggravation of an existing disease or 
injury suffered as a result of 
hospitalization or medical treatment, 
compensation will be payable for such 
additional disability and that 
identification of fault on the part of 
VA is not required).  

2.  Thereafter, the veteran should be 
scheduled for a VA ear, nose, and 
throat examination to determine the 
nature, extent, and etiology of any his 
right ear hearing disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including an audiogram, should be 
conducted.  

All pertinent pathology should be noted 
in the examination report.  The 
examiner should express an opinion as 
to whether it at least as likely as not 
(e.g., a 50% probability or greater) 
that any right ear disability found on 
examination is the result of the 
anesthesia that the veteran was given 
prior to his July 1995 VA surgery-
without regard to negligence or fault 
on the part of VA.  In answering this 
question, the examiner should address 
the December 1998 VA physician's 
statement that "[t]here is a known and 
rare association of sensorineural 
hearing loss occurring during the 
course of general anesthesia even 
though the anesthesia is very 
appropriately performed as it was in 
this case."  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue of entitlement to disability 
compensation, pursuant to 38 U.S.C.A. 
§ 1151, for additional right ear 
hearing impairment as a result of VA 
treatment received in July 1995.  If 
the decision remains in any way adverse 
to the veteran, he and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


